 
 

 
SETTLEMENT AND LICENSE AGREEMENT


This Settlement and License Agreement (“Agreement”) is entered into as of March
5, 2012 (the “Effective Date”) by and between LML Patent Corp., a corporation
organized under the laws of Delaware (“Plaintiff”), and JPMorgan Chase Bank,
N.A. , a national association with a principal place of business at 270 Park
Avenue, New York, NY  10017 (“Defendant”).


WHEREAS, Plaintiff has filed an action against Defendant for patent infringement
in an action styled 2:08-cv-00448-DF, LML Patent Corp. v. JP Morgan Chase & Co.
et al., pending in the United States District Court for the Eastern District of
Texas, Marshall Division (the “Litigation”); and


WHEREAS, the Plaintiff and Defendant (collectively the “Parties”) have with
mutual consent agreed to settle fully and finally the claims of patent
infringement.


NOW, therefore, in exchange for mutual promises and covenants contained in this
Agreement, the Parties agree as follows:


1.           DEFINITIONS


The terms set forth below shall have the following meanings in the Agreement:


1.1           “Defendant” shall mean JPMorgan Chase Bank, N.A.


1.2           “Plaintiff” shall mean LML Patent Corp. and all of its parent(s),
Affiliates, and direct and indirect subsidiaries.


1.3           “Patents” shall mean (i) all classes and/or types of patents,
including utility patents, utility models, design patents, invention
certificates, reexaminations, reissues, extensions and renewals and (ii) all
applications (including provisional and nonprovisional applications),
continuations, divisionals, continuations-in-part, and rights to inventions for
which applications may be filed, for these classes or types of patents.  The
term “Patents” does not include any copyrights, trademarks, mask work rights, or
trade secret rights.


1.4           “Person” shall mean an individual, trust, corporation,
partnership, joint venture, limited liability company, association,
unincorporated organization or other legal or governmental entity.


1.5           “Plaintiff Patents” shall mean (i) those Patents listed in Exhibit
A to this Agreement, (ii) all Patents existing or subsequently filed or issuing
from applications from which the listed Patents claim priority, (iii) all
Patents existing or subsequently filed or issuing from continuations,
divisionals, continuations-in-part, reexaminations, reissues, extensions, and
renewals of any listed Patents and those Patents claiming priority to the listed
Patents, and related applications thereof whether or not such applications are
listed in Exhibit A, and (iv) all foreign counterpart patents and patent
applications, whether now existing or existing at any time in the future, which
claim priority to any of the patents or patent applications covered by subparts
(i) – (iii) of this Section.


1.6           “Affiliates” of a Party shall mean any and all assets, persons,
businesses, or business units, now or in the future, so long as the following
ownership and control exist, that: (i) own or control, directly or indirectly,
the Party; or (ii) are owned or controlled, directly or indirectly, by the
Party.  For the purposes of this definition, “controlled” means possession,
direct or indirect, of (a) the power to direct or cause direction of the
management and policies of such asset, person, business, or business unit
(whether through ownership of securities or other ownership interests), or (b)
50% or more of the voting securities (whether directly or pursuant to any
option, warrant, or other similar arrangement) or the power to elect 50% or more
of such other asset, person, business, or business unit’s board of directors or
other managing authority, or other comparable equity.


1.7           “Exploit” or “Exploitation” means to directly or indirectly make,
have made, use, have used, sell, offer to sell, own, order, design, purchase,
obtain, acquire, receive, build, license, deliver, lease, import, export, host,
distribute, provide, supply, and/or dispose of, and/or the exercise of any acts
that would constitute patent infringement (whether direct, indirect, literal or
under the doctrine of equivalents) in conjunction with Defendant’s products or
services, whether any of the foregoing occur before, as of, or after the
Effective Date.


2.           RELEASES AND COVENANTS


2.1           Plaintiff Release.  Plaintiff, for itself and for its successors
and assigns, releases Defendant and its Affiliates, and their officers,
directors, managing members, employees, agents and attorneys from all causes of
action, judgments, liens, and losses of every kind related to the Plaintiff
Patents and which arose prior to the Effective Date, whether known or unknown,
and the conduct of settlement negotiations occurring before the Effective Date
(except for representations or obligations expressly included in this
Agreement).  This release extends to and includes third parties, including
without limitation direct and indirect customers, suppliers, distributors,
buyers, vendors, partners, resellers, users, and end users, based on their use,
manufacture, sale, resale, or other Exploitation (in whole or in part) of
products, software and/or services supplied by Defendant and its Affiliates.


2.2           Defendant Release.    Defendant, for itself and for its successors
and assigns, releases Plaintiff and its Affiliates, its officers, directors,
managing members, employees, agents, advisors and attorneys from liability
related to the Plaintiff Patents, the conduct of the Litigation, any
counterclaims asserted, and the conduct of settlement negotiations occurring
before the Effective Date (except for representations or obligations expressly
included in this Agreement).
 
 
2.3           Exclusion.  The release in Section 2.2 does not extend to any
financial relationships or banking obligations that Plaintiff may have with
Defendant or any of Defendant’s Affiliates.
 
3.           GRANTS, COVENANTS AND FURTHER ASSURANCES


3.1           Plaintiff License to Defendant.  Subject to the payment provided
under Section 5 and the terms and conditions of this Agreement, Plaintiff hereby
grants to Defendant and its Affiliates a non-exclusive, worldwide, irrevocable,
perpetual, fully paid-up, royalty-free, non-transferable (except as provided for
in Section 7) license, to make, have made, use, sell, offer for sale, and import
all future and existing products, software and/or services of Defendant and its
Affiliates that are claimed under the Plaintiff Patents.  This grant includes a
license to practice processes and methods under the Plaintiff Patents throughout
the world in all fields of use to the end of the term for which the Plaintiff
Patents are granted.  This license exhausts all rights in the Plaintiff Patents
and extends to third parties, including without limitation any direct and
indirect customers, suppliers, distributors, buyers, vendors, partners,
resellers, users, and end users, to the extent of their use, manufacture, sale,
resale, or other Exploitation of (a) products, software and/or services supplied
by Defendant and its Affiliates, or (b) any combination in which any products,
software and/or services supplied by Defendant and its Affiliates is a material
component of, or performs a material step of, any claim of the Plaintiff
Patents.


3.2           Further Assurances.  The Parties shall do, execute, acknowledge
and deliver or cause to be done, executed, acknowledged and delivered all such
further acts, deeds, assignments, transfers, conveyances and assurances as are
required under applicable law or court order for the carrying out and
performance of all the terms of this Agreement, as reasonably requested by the
other Party. 


4.           DISMISSAL OF LITIGATION


4.1           Timing of Dismissal.  Within five (5) business days after the
payment of the consideration to Plaintiff under Section 5.1 below, the parties
shall cause their respective counsel to execute and file the stipulated motion
and proposed order as set forth in Exhibit B dismissing with prejudice all
claims and counterclaims.  The Parties shall promptly proceed with all
additional procedures needed to dismiss the Litigation.  The Parties agree that
the settlement of the Litigation is intended solely as a compromise of disputed
claims, counterclaims, and defenses, and does not constitute any admission of
liability on the part of either Party.  The Parties agree that they shall bear
their own costs and attorneys’ fees relating to the Litigation and to the
negotiation of this Agreement.

 
 

--------------------------------------------------------------------------------

 



5.           CONSIDERATION


5.1           Payment.  In consideration of the licenses, releases, and
covenants granted by Plaintiff and the dismissal by Plaintiff of the identified
Litigation, Defendant agrees to pay to Plaintiff a total of four million five
hundred thousand dollars ($4,500,000 US).  Defendant shall pay Plaintiff no
later than March 30, 2012 by wire transfer to an account specified by Plaintiff
in a letter with Plaintiff’s letterhead to Defendant. No other payments of money
are required by this Agreement.  As a pre-condition to payment, Plaintiff shall
provide any W-9, related forms, or any other documentation as requested by the
Defendant, as long as the request for such forms is provided to Plaintiff three
days in advance of the payment deadline.


5.2           Settlement Only.  The Parties agree this is a litigation
settlement and no representation is made that the foregoing consideration
represents a reasonable royalty for the infringement alleged in the Litigation.


5.3           Taxes.  All taxes imposed as a result of the existence of this
Agreement or the performance hereunder shall be paid by the Party required to do
so by applicable law.


6.           TERM


6.1           Term.  The term of this Agreement shall commence upon the
Effective Date and shall continue until the expiration of the last-to-expire
Plaintiff Patent, unless earlier terminated as allowed by this Agreement.


6.2           Termination.  If Defendant, or an assignee of Defendant pursuant
to Section 7 of this Agreement, materially breaches this Agreement by failing to
pay the full amount due under Section 5.1 and does not cure such breach within
ten business days after written notice from Plaintiff, the Plaintiff may seek
specific performance of this agreement, or alternatively at the Plaintiff’s
election, the license granted by Section 3.1 of this Agreement may be terminated
upon written notice to that effect from Plaintiff at any time after such ten
business day period.


6.3           Survival.  In the event of termination pursuant to Section 6.2,
the license and covenants and release granted to the breaching party hereunder
shall terminate as of the date that such termination takes effect and the
non-breaching party shall retain its remedies for such breach, accruing from the
date of such breach.  The provisions of Section 8 shall survive the termination
of this Agreement.

 
 

--------------------------------------------------------------------------------

 



7.           ASSIGNMENT AND CHANGE OF CONTROL


7.1           Permissible Assignment.  This Agreement, and the licenses granted
to Defendant hereunder, may be assigned or transferred by Defendant, without the
prior written permission of Plaintiff, to any of the following entities who
agree to comply with the duties of Defendant in this Agreement: (i) to any of
Defendant’s Affiliates, (ii) an acquirer of all or substantially all of the
equity or assets of a business/(es) to which this Agreement relates,  (iii) to
any other federally regulated financial institution that is legally, financially
and operationally capable of assuming Defendant’s obligations hereunder, or (iv)
the surviving entity/(ies) in any merger, consolidation, equity exchange, or
other reorganization of their business to which this Agreement relates.  In the
case of Sections 7.1(ii) and 7.1(iii), such assigned rights shall not extend to
products or services made or sold by the acquiring entity prior to the date of
such assignment or acquisition.
 
7.2           No Other Assignment.  Except as specified in Section 7.1, this
Agreement may not be assigned by Defendant without the prior written permission
of Plaintiff, and any attempt to assign without such permission will be void.
 
7.3           Assignment by Plaintiff.  Plaintiff or its Affiliates may assign
Plaintiff’s rights under this Agreement and may sell, transfer, or license the
Plaintiff Patents, but only provided that such sale, assignment, transfer, or
license is made subject to the terms of this Agreement, including all licenses,
rights, covenants, immunities, releases, and duties.
 
8.           MISCELLANEOUS PROVISIONS


8.1           Plaintiff’s Representations, Warranties and Covenants.


a.           Plaintiff represents and warrants as of the Effective Date that:
(i) Plaintiff owns the Plaintiff Patents and the exclusive right to enforce such
Plaintiff Patents for the Term, and has the right to grant releases and licenses
with respect to the Plaintiff Patents of the full scope set forth herein without
payment of any consideration to any third party; (ii) it has not assigned or
otherwise transferred to any other Person any rights to the Plaintiff Patents
that would prevent Plaintiff from entering into this Agreement or that would in
any way interfere or be inconsistent with the license granted to Defendant
herein; and (iii) it, and the Person executing on its behalf, have the power and
authority to enter this Agreement, and bind Plaintiff to each and every
obligation hereof.


b.           Plaintiff represents and warrants that, upon the grant of the
rights to Defendant provided herein, neither Plaintiff nor any third party holds
or retains any right in the Plaintiff Patents identified on Exhibit A for which
such party would now or at any time have any claim against Defendant or
Defendant’s customers or licensees under any of Plaintiff’s Patents identified
on Exhibit A for any making, having made, selling, offering for sale, importing
or any other Exploitation of any product or practicing any method.


c.           In the event that either (i) a court of competent jurisdiction
determines that Plaintiff did not have the right to grant the licenses,
releases, and other rights set forth in this Agreement (either during the
pendency of the Litigation or on the Effective Date) or (ii) any third party
makes any claims against Defendant, its Affiliates, or its authorized (as listed
in Sections 2.1 and 3.1) third parties, then (1) Defendant reserves the right to
raise any and all defenses to allegations of infringement of the Plaintiff
Patents, (2) Plaintiff agrees to indemnify and hold Defendant harmless from any
claim brought by a Person or third party who claims any interest in, or any
right to recover under, or assert any rights in the Plaintiff Patents, in an
amount equal to the payment by Defendant under this Agreement and any other
damages incurred by Defendant; and (3) Plaintiff and its Affiliates agree that
they will cooperate with and support Defendant in any legal proceeding in which
Defendant is seeking to establish its defenses to the allegations of
infringement of the Plaintiff Patents (where such defenses are based on the
existence of a license or release from Plaintiff to Defendant).


d.           Plaintiff hereby covenants that, in the event Plaintiff sells or
transfers any of the Plaintiff Patents, it will make any such sale or transfer
subject to the rights granted in this Agreement.


e.           Plaintiff acknowledges, accepts, represents and warrants that, with
respect to the subject matter of this Agreement it, and the Person executing
this Agreement on its behalf, have the power and authority to enter this
Agreement, and bind Plaintiff to each and every obligation hereof.
 
f.           Plaintiff and its Affiliates represent and warrant that the Patents
identified on Exhibit A are the only patents which LML or its Affiliates own or
have a right to enforce as of the Effective Date.
 
8.2           Defendant’s Representations, Warranties and Covenants.  Defendant
acknowledges, accepts, represents and warrants that, with respect to the subject
matter of this Agreement it, and the Person executing this Agreement on its
behalf, have the power and authority to enter this Agreement, and bind Defendant
to each and every obligation hereof.


 
8.3           Exclusions.  Nothing contained in this Agreement shall be
construed as:


                      1.           a warranty or representation by any Party
that any manufacture, sale, use or other disposition of products by the other
Party has been or will be free from infringement of any Patents not licensed
under this Agreement;
 
       2.           an agreement by either Party to bring or prosecute actions
or suits against third parties for infringement, or conferring any right to the
other Party to bring or prosecute actions or suits against third parties for
infringement;


                      3.           conferring any right to the other Party to
use in advertising, publicity, or otherwise, any trademark, trade name or names
of either Party, or any contraction, abbreviation or simulation thereof without
the prior written consent of the other Party;


                      4.           conferring by implication, estoppel or
otherwise, upon either Party, any right or license under other patents except
for the rights and licenses expressly granted in this Agreement; or


                      5.           an obligation to furnish any technical
information or know-how.


8.4           Confidentiality.  From the Effective Date, neither Party shall
disclose the existence or terms of this Agreement except:


a.           with the prior written consent of the other Party;


b.           to any governmental body having jurisdiction and specifically
requiring such disclosure;


c.           as required by law, including the requirements of a public offering
or securities filing;


d.           to a Party’s accountants, legal counsel, tax advisors and other
financial and legal advisors, subject to obligations of confidentiality and/or
privilege at least as stringent as those contained herein;


e.           as required during the course of litigation (including in response
to a valid subpoena) and subject to protective order; provided however, that any
production under a protective order would be protected under an “Attorneys Eyes
Only” or higher confidentiality designation;


f.           with obligations of confidentiality at least as stringent as those
contained herein, to a counterparty in connection with a proposed merger,
acquisition, financing or similar transaction;


g.           by either Party, in connection with the enforcement of this
Agreement or rights under this Agreement;


h.           by  Defendant to its direct and indirect customers, suppliers,
distributors, buyers, vendors, partners, resellers, users, and end users, under
a confidentiality agreement, provided that such disclosure shall be limited to
the scope of the licenses and releases granted to Defendant under Sections 2 and
3 of this Agreement; or

 
 

--------------------------------------------------------------------------------

 



i.           by a Party (i) if that Party forms a good faith belief that
disclosure is required under applicable securities regulations or listing agency
requirements, including for the purpose of disclosure in connection with the
Securities and Exchange Act of 1934, as amended, the Securities Act of 1933, as
amended, National Instrument NI 51-102 (under Canadian law), as amended, and any
other reports filed with the Securities and Exchange Commission, or any other
filings, reports, or disclosures that may be required under applicable laws or
regulations, and/or (ii) in its financial statements as it is required to do
under applicable generally accepted accounting principles or international
financial reporting standards, as the case may be, while acting in reliance on
its auditors.  Specifically, Plaintiff may disclose, via press release, the fact
of and the amount of the settlement if necessary to comply with securities
regulations.


Further provided, however, that prior to any such disclosure pursuant to above
Section 8.4, paragraphs (b) and/or (e), the Party seeking disclosure shall
promptly notify the other Party and, that prior to any such disclosure, take
reasonable actions in an effort to minimize the nature and extent of such
disclosure.


8.5           Notices.  All notices required or permitted to be given in this
Agreement shall be in writing and shall be delivered by hand, or if dispatched
by prepaid air courier with package tracing capabilities or by registered or
certified airmail, postage prepaid, addressed as follows:


To Plaintiff:


Mr. Patrick H. Gaines
President
LML Patent Corp.
505Travs St.
Suite 216
Marshall,  TX  75670
 
 

 
With a copy to:



 
LML Patent Corp.

 
Corporate Secretary

 
1680 – 11140 W. Pender St.

 
Vancouver,  BC    V6E 4G1



 
To Defendant:



 
JPMorgan Chase Bank, NA

 
1 Chase Manhattan Plaza, fl 25

 
New York, New York 10018

 
Attention: Michael Pearce



With a copy to:


Paul Berman
Covington Burling LLP
1201 Pennsylvania Avenue, N.W.
Washington, D.C. 20004-2401


Such notices shall be deemed to have been served when received by
addressee.  Either Party may give written notice of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such Party as above provided at such changed address.


8.6           Publicity.  Except for the statement jointly agreed to in Exhibit
C, neither Party will issue a press release or any other announcement or public
statement regarding this Agreement or the relationship contemplated herein
unless both parties provide prior consent in writing.  The parties shall direct
their representatives not to make any disclosures of the terms of this
Agreement.


8.7           Governing Law / Jurisdiction.  This Agreement and matters
connected with the performance of this Agreement shall be interpreted, enforced
and governed in accordance with the laws of the United States of America and the
State of New York, without reference to conflict of laws principles.  Plaintiff
and Defendant agree (a) that all disputes and litigation regarding this
Agreement, its construction and matters connected with its performance be
subject to the exclusive jurisdiction of the state and federal courts in the
Southern District of New York or the Eastern District of Texas (the “Courts”),
and (b) to submit any disputes, matters of interpretation, or enforcement
actions arising with respect to the subject matter of this Agreement exclusively
to one of the Courts.  The Parties hereby waive any challenge to the
jurisdiction or venue of the Courts over these matters.  The Parties
specifically agree that the United States Court for the Eastern District of
Texas has both jurisdiction to enforce the payment required in Section 5.1 above
and power to order specific performance of the payment terms of Section 5.1
above.



 
 

--------------------------------------------------------------------------------

 

8.8           Bankruptcy.  Each Party acknowledges that all rights and licenses
granted by it under this Agreement are, for purposes of Section 365(n) of the
United States Bankruptcy Code (the “Bankruptcy Code”), licenses of rights to
“intellectual property” as defined under Section 101(35A) of the Bankruptcy
Code.  Each Party acknowledges that if such Party, as a debtor in possession or
a trustee-in-bankruptcy in a case under the Bankruptcy Code, rejects this
Agreement, the other Party may elect to retain its rights under this Agreement
as provided in Section 365(n) of the Bankruptcy Code.  Each Party irrevocably
waives all arguments and defenses arising under 11 U.S.C. 365(c)(1) or successor
provisions to the effect that applicable law excuses the Party, other than the
debtor, from accepting performance from or rendering performance to an entity
other than the debtor or debtor in possession as a basis for opposing assumption
of the Agreements by the other Party in a case under Chapter 11 of the
Bankruptcy Code to the extent that such consent is required under 11 U.S.C. §
365(c)(1) or any successor statute.  Any change of control resulting from any
such bankruptcy proceeding shall remain subject to Section 7 above.


8.9           Miscellaneous.  If any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, such
provision shall be substituted with a provision that most nearly achieves the
intent of the Parties and the remainder of this Agreement, and the application
of such provision to Persons or circumstances other than those as to which it is
determined to be invalid, unlawful, void or unenforceable, shall not be impaired
or otherwise affected and shall continue to be valid and enforceable to the
fullest extent permitted by law.  The Parties acknowledge that this is an
enforceable agreement and this Agreement embodies the entire understanding of
the Parties with respect to the subject matter of the Agreement.  This Agreement
merges and cancels all previous representations or warranties or any other
statement with respect to the subject matter of the Agreement.  The terms and
conditions of this Agreement may be amended only by a written agreement executed
by duly authorized representatives of Plaintiff and Defendant.  No modification
or amendment to this Agreement, nor any waiver of any rights, will be effective
unless assented to in writing by the Party to be charged, and the waiver of any
breach or default will not constitute a waiver of any other right under this
Agreement or any subsequent breach or default.  The language of this Agreement
has been approved by counsel for each Party and neither Party (nor their
respective counsel) shall be deemed to be the draftsman of this
Agreement.  Thus, any rule of construction to the effect that ambiguities are to
be resolved against the drafting party will not be applied in the interpretation
of this Agreement.  The words “include” and “including” and variations thereof,
will not be deemed to be terms of limitation in this Agreement, but rather will
be deemed to be followed by the words “without limitation.”  The headings in
this Agreement will not be referred to in connection with the interpretation of
this Agreement.  This Agreement may be executed in counterparts or duplicate
originals, both of which shall be regarded as one and the same instrument, and
which shall be the official and governing version in the interpretation of this
Agreement.  This Agreement may be executed by facsimile signatures and such
signatures shall be deemed to bind each Party as if they were original
signatures.
 
Plaintiff   LML Patent Corp.
By:           Patrick H. Gaines
Name:      Patrick H. Gaines
Title:        President
Defendant   JP Morgan Chase Bank National Association
By:                Neil H. Wilcox
Name:           Neil H. Wilcox
Title:             Managing Director and Associate General Counsel



 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


PLAINTIFF PATENTS


6,283,366
6,354,491
5,484,988
6,164,528
RE 40,220

 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT B


STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE


The plaintiff, LML Patent Corp. and defendant JPMorganChase Bank, N.A., pursuant
to Fed. R. Civ. P. 41(a)(2) and (c), hereby move for an order dismissing all
claims in this action WITH PREJUDICE and dismissing all counterclaims WITH
PREJUDICE, subject to the terms of an agreement between the parties entitled
“SETTLEMENT AND LICENSE AGREEMENT” and dated March 12, 2012, with each party to
bear its own costs, expenses and attorneys’ fees.
 
A proposed Order accompanies this Motion.
ORDER OF DISMISSAL WITH PREJUDICE


The Court is of the opinion that the Stipulated Motion for Dismissal with
Prejudice agreed to by Plaintiff LML Patent Corp (“LML”) and Defendant JPMorgan
Chase Bank, N.A. (“Chase”) should be GRANTED.
 
IT IS THEREFORE ORDERED that the above-entitled cause and all claims made by LML
against Chase and all counterclaims made by Chase against LML therein are hereby
DISMISSED WITH PREJUDICE to the re-filing of same, subject to the terms of the
Settlement and License Agreement between the parties.  All costs and expenses
relating to this litigation (including, but not limited to, attorneys’ fees and
expert fees and expenses) shall be borne solely by the party incurring the
same.  IT IS FURTHER ORDERED that this Court shall retain jurisdiction over this
action and the parties for purposes of enforcing the terms of the Settlement and
License Agreement entered into by and between the parties.
 
This is a final judgment as between LML and Chase.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT C


STATEMENT


LML Patent Corp. (“LML”), a wholly-owned, indirect subsidiary of LML Payment
Systems Inc. (the “Corporation”) (Nasdaq: LMLP), announced today that it has
agreed to terms regarding entering into a Settlement and License Agreement (the
“Agreement”) with JP Morgan Chase Bank, N.A. (“JP Morgan”), the last remaining
defendant in the litigation filed in November 2008 by LML in the U.S. District
Court for the Eastern District of Texas alleging infringement of U.S. Patent No.
RE40,220.  The terms of the Agreement include providing JP Morgan with a fully
paid-up license to certain LML patents for electronic check conversion
transactions including “ARC”, “WEB”, “POP”, “TEL” and “BOC”.  JP Morgan has
agreed to pay LML $4,500,000 in connection with the Agreement.  Patrick Gaines,
Chief Executive Officer of LML commented, "When faced with the uncertainty
surrounding a stay, along with the uncertainty of the ultimate outcome of the
litigation as well as the cost and expense that we would have incurred in
continuing to prosecute the litigation, we felt that it was in the best
interests of LML and its shareholders for us to agree to this settlement amount,
which had been proposed and strongly recommended by a court-appointed
mediator.  As we wind down our prosecution of the patent litigation, we note
that we have obtained in excess of $45 million in settlements from the
defendants in the patent litigation, which we believe has and will continue to
help us greatly as we continue to focus on building our core business.”



 
 

--------------------------------------------------------------------------------

 
